       CASE 0:19-cv-01578-JRT-HB Document 144 Filed 02/26/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



IN RE PORK ANTITRUST LITIGATION              Case No. 19-cv-1578 (JRT/HB)

                                            Master Case No. 0:18-cv-01776-JRT-HB

This Document Relates To:
WINN-DIXIE STORES, INC., et. al., v.
AGRI STATS, INC., et al.;
Case No. 19-cv-1578 (JRT/HB)



                       DECLARATION OF PATRICK J. AHERN

I, Patrick J. Ahern, declare as follows:

       1.     I am lead counsel for Plaintiffs Winn-Dixie Stores, Inc. and Bi-Lo Holding

LLC (the “Winn-Dixie Plaintiffs”) in this case.

       2.     I respectfully submit this declaration in accordance with the Court’s Order of

February 19, 2020 (Dkt. No.141) which requires the Winn-Dixie Plaintiffs to file an

affidavit identifying and attaching as exhibits copies of any of the Class Plaintiffs’

opposition papers which the Winn-Dixie Plaintiffs are joining in for their responses to the

Defendants’ Motions to Dismiss the Winn-Dixie Plaintiffs’ Second Amended Complaint.

       3.     The Defendants have filed both joint and individual motions to dismiss the

Winn-Dixie Plaintiffs Second Amended Complaint. See Dkt Nos. 99, (Defendants’ Joint

Motion), and Defendants’ individual motions at Dkt. Nos. 102 (Clemens), 105 (Hormel),

108 (Indiana Packers), 114 (Seaboard), 117 (Smithfield), 120 (Triumph), 122 (Tyson) and

125 (Agri Stats).
       CASE 0:19-cv-01578-JRT-HB Document 144 Filed 02/26/20 Page 2 of 4



       4.     As noted in The Winn-Dixie Plaintiffs’ Response In Opposition To

Defendants’ Joint Motion To Dismiss The Second Amended Complaint Of Winn-Dixie

Stores And Bi-Lo Holdings, LLC, the Winn-Dixie Plaintiffs have joined in the [Class]

Plaintiffs’ Opposition To Defendants’ Joint Motion To Dismiss The Direct Purchaser

Plaintiffs’ Complaint And The Federal Law Claims In The Indirect Purchaser Plaintiffs’

Complaints For Failure To State A Claim Upon Which Relief May Be Granted which was

previously filed at Dkt. No. 476 in In Re Pork Antitrust Litigation, case no. 18-cv-1776

(JRT/HB).

       5.     A true and correct copy of the Class Plaintiffs’ Opposition to Defendants’

Joint Motion to Dismiss (which the Winn-Dixie Plaintiffs have joined) is attached hereto as

Exhibit 1.

       6.     Likewise, as indicated in The Winn-Dixie Plaintiffs’ Omnibus Response In

Opposition to the Individual Motions to Dismiss filed by Defendants Clemens, Hormel,

Indiana Packers, JBS USA Food Company, Seaboard, Smithfield, Triumph, Tyson and

Agri Stats (the “Winn-Dixie Plaintiffs’ Omnibus Opposition to the Individual Motions to

Dismiss”), the Winn-Dixie Plaintiffs have also joined in the Class Plaintiffs’ Omnibus

Response in Opposition to the Defendants’ Individual Motions to Dismiss which was

previously filed at Dkt. No. 479 in In Re Pork Antitrust Litigation, case no. 18-cv-1776

(JRT/HB).

       7.     A true and correct copy of the Class Plaintiffs’ Omnibus Opposition to

Defendants’ Individual Motions to Dismiss (which the Winn-Dixie Plaintiffs have joined) is

attached hereto as Exhibit 2.


                                            2
       CASE 0:19-cv-01578-JRT-HB Document 144 Filed 02/26/20 Page 3 of 4



       8.     Plaintiffs have also prepared two charts for the convenience of the Court that

respectively cross-reference the citations to the Class Action Complaints referenced in both

the Class Plaintiffs’ Opposition to Defendants’ Joint Motion to Dismiss and the Class

Plaintiffs’ Omnibus Opposition to Defendants’ Individual Motions to Dismiss with the

same or similar allegations contained in the Winn-Dixie Plaintiffs’ Second Amended

Complaint.

       9.     A true and Correct copy of the Winn-Dixie Plaintiffs’ Chart of complaint

allegations referenced in the Class Plaintiffs’ Opposition to Defendants’ Joint Motion to

Dismiss is attached hereto as Exhibit 3.

       10.    A true and correct copy of the Winn-Dixie Plaintiffs’ chart of complaint

allegations referenced in the Class Plaintiffs’ Omnibus Opposition to Defendants’

Individual Motions to Dismiss is attached hereto as Exhibit 4.

      I make this Declaration as an officer of the court and under penalty of perjury under

the laws of the United States.



  Dated: February 26, 2020
                                             Patrick J. Ahern




                                             3
       CASE 0:19-cv-01578-JRT-HB Document 144 Filed 02/26/20 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 26, 2019, a true and correct copy of the

foregoing was served on all Defendants through one or more of their counsel of record via

the court’s ECF system.

                                               /s/ Patrick J. Ahern
                                               Counsel for Plaintiffs Winn-Dixie Stores,
                                               Inc. and Bi-Lo Holdings, LLC



Patrick J. Ahern
Ahern and Associates, P.C.
Willoughby Tower
8 South Michigan Avenue Suite 3600
Chicago, Illinois 60603
(312) 404-3760




                                           4
